BILL in chancery against Henderson, Stapleford, and Prichard. It appears from the record, that on the 26th of October, 1844, the complainants appeared, and the defendants, Henderson and Prichard, also appeared. Stapleford, being called, made default, and, on motion of complainant’s solicitor, a demurrer, heretofore filed to the bill by Prichard, was overruled, and, upon like motion, a plea, which had been filed by Henderson, was rejected. Thereupon the bill was taken for confessed against all the defendants, and a decree was rendered for the complainants.
Held, that it does not appear that Stapleford had notice of the suit by process or otherwise. It was therefore erroneous to take the bill as confessed against him. Reed v. Glover, 6 Blackf. 345. — Shipley v. Mitchell, 7 Blackf. 472.
On overruling a demurrer to the bill, if the defendant request it, the Court should give the defendants a reasonable time to answer. Lafavour v. Justice, 5 Blackf. 366.
The decree is reversed with costs. Cause remanded, &c.